Citation Nr: 0315544	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  98-17 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left kneed 
disorder, claimed as secondary to the service-connected right 
knee disorder.

2.  Entitlement to an increased rating for the service-
connected right patellectomy and meniscectomy, ligamentus 
reconstruction right knee, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for the service-
connected degenerative arthritis of the right knee, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


REMAND

The veteran served on active duty from December 1968 to April 
1971.

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should obtain copies of the 
veteran's VA outpatient treatment records 
dated from February 2003 to the present.  
All records obtained should be associated 
with the claims folder.

3.  The RO should obtain copies from the 
Social Security Administration of the 
determination which awarded benefits to 
the appellant and the medical records 
used as a basis to award those benefits.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent of his right knee disability and 
to determine the etiology of the left 
knee disability.  Such tests as the 
examiner deems necessary should be 
performed, including range of motion 
testing of the right knee.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner should comment 
upon the effects of the veteran's 
service-connected right knee disability 
on ordinary activity and on how the 
disability impairs him functionally.  The 
examiner should determine whether the 
right knee exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the right knee is used repeatedly 
over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.  The 
examiner should also state an opinion as 
to whether the service-connected right 
knee disability alone prevents the 
veteran from securing and following 
substantially gainful employment.

As for the left knee, the examiner should 
set forth the current diagnosis for each 
left knee disability found and state an 
opinion as to whether it is at least as 
likely as not any current left knee 
disability is proximately due to or the 
result of the veteran's service-connected 
right knee disability.

5.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

After the above request is complete, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




